DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eichen (US 2021/0058146; hereafter Eichen).




With respect to claim 1, Eichen discloses a method (Abstract; Title; FIG. 1), comprising:
receiving radio signals across a frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) via an antenna (125, 130, 105, 110, 115, 120, 121 in FIG. 1);
performing spectral measurements (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) on the received radio signals (125, 130, 105, 110, 115, 120, 121 in FIG. 1);
determining an unoccupied portion (FIG. 4; FIG. 12; FIG. 13; paragraphs [0067], [0071], [0083], [0084]) of the frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) by time and/or orbital position of a satellite (125, 130, 105, 110, 115, 120, 121 in FIG. 1) based on the spectral measurements (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A);
allocating a portion (FIG. 4; FIG. 12; FIG. 13; paragraphs [0067], [0071], [0083], [0084]) of the frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) for a link between the satellite and a station (125, 130, 105, 110, 115, 120, 121 in FIG. 1) by time and/or orbital position of the satellite based on the determined unoccupied portion (FIG. 4; FIG. 12; FIG. 13; paragraphs [0067], [0071], [0083], [0084]) of the frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) by time and/or orbital position of the satellite (125, 130, 105, 110, 115, 120, 121 in FIG. 1); and
generating a frequency plan (FIG. 4; FIG. 12; FIG. 13; paragraphs [0067], [0071], [0083], [0084]) indicating the allocated portion of the frequency band by time and/or orbital position of the satellite (125, 130, 105, 110, 115, 120, 121 in FIG. 1).




With respect to claim 2, Eichen further discloses wherein the frequency band comprises VHF, UHF, L- band, S-band, K/Ka/Ku-band, Q-band, V-band, C-band, X-band, or any combination thereof (paragraph [0041], see the multiple RF bands; paragraph [0045]; see the GHz band range).

With respect to claim 3, Eichen further discloses wherein the radio signals are received at the station (125, 130, 105, 110, 115, 120, 121 in FIG. 1). 

With respect to claim 4, Eichen further discloses wherein the station is a ground station and the antenna points at an elevation of at least 15 degrees while the radio signals are being received via the antenna (125, 130, 105, 110, 115, 120, 121 in FIG. 1).

With respect to claim 5, Eichen further discloses wherein the station is onboard an aircraft (paragraph [0041], see the aircraft as vehicle for an end device or user equipment).

With respect to claim 6, Eichen further discloses wherein the radio signals are received at the satellite (125, 130, 105, 110, 115, 120, 121 in FIG. 1).

With respect to claim 7, Eichen further discloses wherein:
the antenna tracks the orbital position of the satellite (125, 130, 105, 110, 115, 120, 121 in FIG. 1); and
receiving the radio signals across the frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) via the antenna comprises receiving the radio signals across the frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) via the antenna as the antenna tracks the orbital position of the satellite (125, 130, 105, 110, 115, 120, 121 in FIG. 1).

With respect to claim 8, Eichen further discloses comprising receiving data at the station from the satellite via the antenna concurrently with receiving the radio signals across the frequency band via the antenna (125, 130, 105, 110, 115, 120, 121 in FIG. 1).

With respect to claim 9, Eichen further discloses comprising uploading the generated frequency plan (FIG. 4; FIG. 12; FIG. 13; paragraphs [0067], [0071], [0083], [0084]) to the satellite (125, 130, 105, 110, 115, 120, 121 in FIG. 1).

With respect to claim 10, Eichen further discloses wherein uploading the generated frequency plan to the satellite comprises uploading the generated frequency plan (FIG. 4; FIG. 12; FIG. 13; paragraphs [0067], [0071], [0083], [0084]) to the satellite via the station or another station (125, 130, 105, 110, 115, 120, 121 in FIG. 1).



With respect to claim 11, Eichen further discloses comprising:
determining an occupied portion (FIG. 4; FIG. 12; FIG. 13; paragraphs [0067], [0071], [0083], [0084]) of the frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) by time and/or orbital position of the satellite based on the spectral measurements (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A); and
correlating the determined occupied portion (FIG. 4; FIG. 12; FIG. 13; paragraphs [0067], [0071], [0083], [0084]) of the frequency band by time and/or orbital position with license information, wherein the license information indicates one or more portions of the frequency band licensed (FIG. 4; FIG. 12; FIG. 13; paragraphs [0067], [0071], [0083], [0084]) to one or more operators (paragraph [0117], see network providers and government agencies).

With respect to claim 12, Eichen further discloses wherein:
the spectral measurements (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) comprise measured signal strength, power, and/or energy across the frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A); and
determining the unoccupied portion (FIG. 4; FIG. 12; FIG. 13; paragraphs [0067], [0071], [0083], [0084]) of the frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) by time and/or orbital position of the satellite based on the spectral measurements (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) comprises:
comparing the measured signal strength, power, and/or energy (paragraph [0115], see required C-to-N; paragraph [0116], see the OOB limits) across the frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) with a threshold (paragraph [0115], see required C-to-N; paragraph [0116], see the OOB limits); and 
determining the unoccupied portion of the frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) by time and/or orbital position of the satellite based on the comparison (paragraph [0115], see required C-to-N; paragraph [0116], see the OOB limits).


With respect to claim 13, Eichen further discloses wherein determining the unoccupied portion of the frequency band by time and/or orbital position of the satellite based on the comparison
comprises determining a portion of the frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) within which the signal strength, power, and/or energy across the frequency band is below the threshold (paragraph [0115], see required C-to-N; paragraph [0116], see the OOB limits).

With respect to claim 14, Eichen further discloses comprising: 
determining a data bandwidth based on a client order (paragraph [0117], see network providers and government agencies); and 
determining a frequency bandwidth (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) that supports the determined data bandwidth, wherein allocating the portion of the frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) for the link between the satellite and the station by time and/or orbital position of the satellite is based also on the determined frequency bandwidth (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A).


With respect to claim 15, Eichen discloses a system (Abstract; Title; FIG. 1), comprising: 
a receiver configured to receive radio signals across a frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) via an antenna (125, 130, 105, 110, 115, 120, 121 in FIG. 1); 
a spectral analyzer configured to perform spectral measurements (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) on the received radio signals (125, 130, 105, 110, 115, 120, 121 in FIG. 1); and 
a resource manager (DGSS Logic in FIG. 11A) configured to: 
determine an unoccupied portion (FIG. 4; FIG. 12; FIG. 13; paragraphs [0067], [0071], [0083], [0084]) of the frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) by time and/or orbital position of a satellite (125, 130, 105, 110, 115, 120, 121 in FIG. 1) based on the spectral measurements (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A); 
allocate a portion (FIG. 4; FIG. 12; FIG. 13; paragraphs [0067], [0071], [0083], [0084]) of the frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) for a link between the satellite and a station by time and/or orbital position of the satellite based on the determined unoccupied portion of the frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) by time and/or orbital position of the satellite (125, 130, 105, 110, 115, 120, 121 in FIG. 1); and 
generate a frequency plan (FIG. 4; FIG. 12; FIG. 13; paragraphs [0067], [0071], [0083], [0084]) indicating the allocated portion of the frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) by time and/or orbital position of the satellite (125, 130, 105, 110, 115, 120, 121 in FIG. 1).

With respect to claim 16, Eichen further discloses comprising a transmitter configured to transmit the frequency plan to the satellite (125, 130, 105, 110, 115, 120, 121 in FIG. 1).

With respect to claim 17, Eichen further discloses wherein the resource manager is further configured to: 
determine an occupied portion (FIG. 4; FIG. 12; FIG. 13; paragraphs [0067], [0071], [0083], [0084]) of the frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) by time and/or orbital position of the satellite based on the spectral measurements; and 
correlate the determined occupied portion (FIG. 4; FIG. 12; FIG. 13; paragraphs [0067], [0071], [0083], [0084]) of the frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) by time and/or orbital position with license information, wherein the license information indicates one or more portions of the frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) licensed to one or more operators (paragraph [0117], see network providers and government agencies).


With respect to claim 18, Eichen further discloses wherein:
the spectral measurements comprise measured signal strength, power, and/or energy (paragraph [0115], see required C-to-N; paragraph [0116], see the OOB limits) across the frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A); and
the resource manager is configured to determine the unoccupied portion of the frequency band by time and/or orbital position of the satellite based on the spectral measurements (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) by:
comparing the measured signal strength, power, and/or energy (paragraph [0115], see required C-to-N; paragraph [0116], see the OOB limits) across the frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) with a threshold (paragraph [0115], see required C-to-N; paragraph [0116], see the OOB limits); and 
determining the unoccupied portion of the frequency band by time and/or orbital position of the satellite based on the comparison (paragraph [0115], see required C-to-N; paragraph [0116], see the OOB limits).

With respect to claim 19, Eichen further discloses wherein determining the unoccupied portion of the frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) by time and/or orbital position of the satellite based on the comparison comprises determining a portion of the frequency band (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A) within which the signal strength, power, and/or energy across the frequency band is below the threshold (paragraph [0115], see required C-to-N; paragraph [0116], see the OOB limits).


With respect to claim 20, Eichen further discloses wherein the resource manager is further configured to:
determine a data bandwidth (paragraph [0118], see the notice of corrupted data) based on a client order (paragraph [0117], see network providers and government agencies); and
determine a frequency bandwidth that supports the determined data bandwidth (paragraph [0118], see the notice of corrupted data), wherein the resource manager is configured to allocate the portion of the frequency band for the link between the satellite and the station by time and/or orbital position of the satellite based also on the determined frequency bandwidth (Freq Bands of FIG. 2; DGSS Logic in FIG. 11A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        August 26, 2022